department of the treasury internal_revenue_service washington d c jan - tax_exempt_and_government_entities_division uic ep rats company a court b fund f plan x date date date date sum this is in response to the letter filed by your authorized representative on your behalf as supplemented by correspondence dated of the internal_revenue_code support your ruling_request in which you request several letter rulings under section the following facts and representations on date company a and plan x were named as defendants in a class action filed by participants or former participants of plan x or a predecessor_plan representative asserts is qualified within the meaning of code sec_401 a defined benefit pension_plan that your authorized plan x is on date court b certified the class class as containing persons who received lump sum retirement benefits from plan x or a predecessor retirement_plan between january excluding i persons who received less than dollar_figure and who were age or older on the date s of payment and herein additionally persons who are or were eligible to be members of the class in a related class action or who received or are eligible to receive a and the date of judgment in this matter all individual defendants named ii distribution from the settlement fund therein are not members of the class in 2m page this case approximately plan x participants are members of the class your authorized representative asserts on your behalf that the class action alleged that affected plan x participants who are members of the class received lump sum retirement benefits which were miscalculated benefit guarantee corporation pbgc discount rate than that required under the terms of plan x or a predecessor_plan the miscalculation involved in part use of a higher pension the class action alleged that in improperly computing the single sum distributions of the class members the defendants violated provisions of the employees retirement income security act of committed breaches of fiduciary duty breaches of contract and acts of common_law conversion and violated terms of plan x and of its predecessor plans specifically the plaintiffs alleged in part their fiduciary duties to members of the class amount s information to members of the class concerning the way in which the single sum payments were calculated the complaint specifically alleged that lump sum distributions of affected class members were computed using a pbgc rate of interest not called for under relevant plan terms that the defendants breached of their single sum distributions and by providing inaccurate as amended erisa in the way they computed the on date a settlement settlement was reached between members of the plaintiff class and all named defendants including company a and plan xx the settlement has been approved by court b a court having jurisdiction over the above-referenced class action suit under the terms of the settlement within three business days following the date when court b enters the preliminary order approving settlement the defendants in the class action suit shall pay in immediately available funds the amount of sum plus simple interest at the rate of dollar_figure percent per annum from date into an escrow account fund f such funds to thereafter be held and disbursed pursuant to the escrow instructions and court order the settlement agreement provides in pertinent part that each ‘eligible class member's lump sum benefit shall pension_benefit_guaranty_corporation immediate and deferred rates benefits including minimum benefits and retirement death_benefit use age iii include the applicable post- i employ of the applicable ii your authorized representative has asserted that the settlement funds currently the balance of settlement funds after payment of were paid out of the assets of company a and not from the assets held in plan x’s trust litigation costs and expenses remains in fund f under the settlement fund f is responsible for calculating and disbursing amounts payable to class members the settlement further provides that fund f will make distributions in the same manner and form as specified under the terms of plan x or a predecessor_plan as alleged by the plaintiff class and as provided under the date settlement page your authorized representative has asserted on your behalf that company a or at times relevant to this ruling_request was a sponsor of plan additionally plan x and its predecessor plans are qualified under code either is x sec_401 your authorized representative asserts that plan x and its related trust is still in existence and has not been terminated and their trusts exempt under code sec_501 furthermore additionally your authorized representative has asserted on your behalf that the funds deposited in fund f pursuant to the date settlement agreement net of expenses will be disbursed to the affected class members based on the above facts and representations you through your authorized representative request the following letter rulings distributions from fund f qualify for treatment in accordance with the provisions of code sec_402 distributions from fund f to claimants thereof are eligible for tax-deferred rollover treatment pursuant to code sec_402 and the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from fund f or distributee thereof is received by the payee with respect to your ruling requests code sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities shall be taxable to the code sec_402 provides that if an employee transfers any portion of an eligible_rollover_distribution into an eligible_retirement_plan the amount so transferred shall not be includible in income for the taxable_year in which paid code sec_402 provides that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- for the life i lives employee's designated_beneficiary or or joint life expectancies of the employee and the or life expectancy of the employee or the joint page ii for a specified period of years or more and b any distribution to the extent such distribution is required under sec_401 code sec_402 b defines an eligible_retirement_plan to include an individual_retirement_account described in code sec_408 an individual_retirement_annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 a code sec_402 provides generally that sec_402 shall not apply to any transfer of day on which the distributee received the property distributed a distribution made after the 60th day following the in this case the members of the plaintiff class in the class action referenced above were entitled to receive lump sum distributions from plan x or a predecessor_plan their suit referenced above alleged were less than the distributions to which they were entitled under the provisions of plan x or a predecessor_plan the settlement proceeds represent amounts to which the class members assert they were entitled under the provisions of plan x or a predecessor_plan the class members received single sum distributions which fund f was created under an order entered by court b as part of the settlement resolving the above-referenced class action for the sole purposes of holding additional_amounts due participants in plan x or a predecessor_plan who were members of the class amounts in fund f were transferred from the assets of company a the class action and making distributions to affected a defendant in code sec_402 by its terms refers to distributions made from a code sec_401 retirement_plan will be made from fund f participants under plan terms participants were entitled to receive single sum distributions in amounts fixed by relevant plan terms and computed with reference to interest assumptions used to compute the plan distributions correct distributions from the plan s are intended to make up said shortfalls are equal to the amounts due affected plan or predecessor_plan affected plan participants did not receive the proposed distributions from fund f the distributions in this case which affected plan x however as noted above the settlement proceeds which will be used to make the distributions were funded from the general assets of company a and not from funds held in the trust of plan x as such under the facts presented in this case made from either plan x or a predecessor_plan sec_402 is not appropriate to deem fund f as holding plan x or predecessor_plan funds and as constituting an extension of plan x or a predecessor_plan and its related trust is not appropriate to treat the fund f distributions as being for purposes of code since it it based on the facts presented in this particular case fund f will not be treated as holding assets of plan x thus we believe that it is not qbv appropriate for distributions from fund f to qualify for code sec_402 c treatment therefore with respect to your ruling requests we conclude as follows distributions from fund f will not qualify for treatment in accordance with the provisions of code sec_402 distributions from pund f to claimants thereof are not eligible for tax-deferred rollover treatment pursuant to code sec_402 and based on our response to the second ruling_request the third ruling_request is moot this letter_ruling was authored by who may be reached at pursuant to a power_of_attorney on file in this office copies of this letter_ruling are being sent to your authorized representative s sincerely yours wer u abe rances v sloan chief employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
